Citation Nr: 1220519	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  12-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the reduction of the evaluation of service-connected bilateral hearing loss disability from 40 percent to 10 percent disabling, effective October 1, 2011, was proper. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to September 1972.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a May 2011 rating decision, the RO proposed to reduce the evaluation for service-connected bilateral hearing loss disability from 40 percent to 10 percent.  In a July 2011 rating decision, the RO reduced the evaluation for service-connected bilateral hearing loss disability from 40 percent to 10 percent disabling effective October 1, 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Throughout the applicable period, the Veteran has been afforded multiple VA audiological examinations, the results of which showed major discrepancies.  For example, a January 2011 VA audiological evaluation demonstrated the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

40
60
60
70
LEFT

50
65
70
75

Word recognition was 72 percent bilaterally.  

A March 2011 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

90
95
95
105
LEFT

85
105
105
105

The pure tone threshold average was 96.25 decibels in the right ear and 100 decibels in the left ear.  Speech recognition tests were records as 36 percent in the right ear and 28 percent in the left ear.  The examiner noted that due to poor scores from recruitment the presentation level for speech recognition testing was modified to the most comfortable level.  The examiner also indicated that Maryland CNC speech recognition performance was poor and the test was paused at times.  

Thereafter, the Veteran was afforded another audiological examination in April 2011.  Audiometric testing was as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
65
60
70
LEFT

50
75
70
75

Average puretone thresholds were 58.75 decibels in the right ear and 67.5 decibels in the left ear.  The Maryland CNC scores were 84 percent in the right ear and 72 percent in the left ear.  The examiner noted that re-instructions were required during the examination and that the documented thresholds should be viewed with fair reliability.  

The Veteran also submitted a May 2011 audiological evaluation from a private audiologist, the report of which demonstrated the following pure tone thresholds, in decibels:






HERTZ




1000
2000
3000
4000
RIGHT

55
70
70
70
LEFT

60
75
75
80

Maryland CNC test scores of 56 percent in the right ear and 64 percent in the left ear.  

The Board notes that the Veteran's test scores have varied widely and are inconsistent, in particular his Maryland CNC test scores.  Based on the evidence of record, the Veteran's current level of hearing loss is ambiguous.  Therefore, a contemporaneous examination of the Veteran's current bilateral hearing loss disability is necessary to accurately assess his disability picture before assessing whether a reduction in disability evaluation is determined. See 38 C.F.R. § 3.344(a) (2011).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner must also indicate whether the test results obtained are deemed reliable.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability, including specifically the impact of any such effect on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss disability decreases his ability to communicate effectively with other people. 

The examiner should be asked to compare the various audiometric tests performed during the course of the appeal and comment on the significance of any differences in the examination reports and explain the reasons for disparities in the examination findings.

A detailed explanation of any opinions reached should be provided.  

2. After undertaking any additional development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



